Title: I. Draft Proposed Prussian-American Treaty of Amity and Commerce, with a Contemporary Translation, 9 April 1784
From: Adams, John
To: 


           
            
              [9 April 1784]
              [9 April 1784]
            
            
              Traité D’Amitie et de Commerce, conclu entre Sa Majeste le Roi de Prusse et les Etats Unis de L’Amerique Septentrionale.
              Treaty of Amity & commerce concluded between His Majesty the King of Prussia & the Ud States of North America.
            
            
              Le Roi de Prusse et les treize Etats Unis de L’Amerique Septentrionale, desirant d’etablir d’une maniere Stable et permanente les regles qui doivent être Suivies relativement à la Correspondance et au Commerce entre leurs Pays, Etats, et Sujets respectifs, Sa Majesté, et les Etats Unis, ont cru ne pouvoir mieux remplir ce but, qu’en posant pour base de leurs Arrangemens l’Utilité et l’Avantage reciproque des deux Nations, en evitant toutes les preferences onereuses, qui Sont ordinairement une Source de dissensions d’embarras et de mécontentement, et ne laissent point à chaque partie la Liberté de faire au Sujet du Commerce, et de la Navigation les reglemens interieurs, qui Sont à Sa convenance.
              The King of Prussia & the Thirteen Ud States of North America desiring to fix in a stable & permanent manner the rules to be observed in the intercourse & commerce between their respective Countries states & subjects His Majesty & the Ud States have judged that the said end cannot be better obtained than by taking the reciprocal utility & advantages of the two nations for the basis of their arrangements, by avoiding all burthensome preferences which are commonly the occasion of dissensions, embarrassments & discontents, allowing at the same time each party to make such interior regulations respecting commerce & navigation as may be suitable to themselves.
            
            
              Dans cette vue Sa Majesté le Roi de Prusse a nommé et constitué pour Son Plenipotentiaire le  et les Etats Unis ont de leur coté pourvu de leur Plein Pouvoir le  lequels Plenipotentiaires, apres avoir echangé leurs Plein Pouvoirs, et en consequence d’une mure deliberation, ont arrêté, conclu et Signé les Articles Suivans.
              With this view His majesty the King of prussia has nominated & constituted as his plenipoty. the,  and the Ud States have on their part given full power to,  which plenipotentiaries after having exchanged their full powers and on mature deliberation have concluded settled & signed the following articles.
            
            
            
              Art. 1.
              Art. I.
            
            
              Il y aura une paix ferme, inviolable, et universelle, et une Amitié vraie et Sincere, entre le Roi de Prusse, Ses Heretiers et Successeurs, et entre les Etats Unis de L’Amerique, ainsi qu’entre les Sujets de Sa Majeste et ceux des dits Etats, comme aussi entre les Pays, Isles, Villes et Places Sous la Domination du Roi, et des Etats Unis, Sans exception aucune de Personnes, ou de lieux, les conditions Stipulées dans le present Traité, devant etre perpetuelles et permanentes, entre le Roi, Ses Heritiers et Successeurs et les dits Etats Unis.
              There shall be a firm inviolable & universal peace & a true & sincere friendship between the King of prussia His Heirs & successors & the Ud States of America, also between His Majestys subjects & those of the said States, as well as between the countries Islands Cities & places, under the jurisdiction of the King & the Ud states without excepting any persons or places, the conditions stipulated in the present Treaty shall be perpetual & permanent between the King, his Heirs & successors & the said Ud States.
            
            
              Art. 2.
              Art. II
            
            
              Le Roi de Prusse et les Etats Unis de L’Amerique S’engagent mutuellement à n’accorder dans la Suite aucune faveur particuliere, en fait de Commerce et de Navigation à d’autres nations qui ne devienne aussitot commune a l’autre partie contractante du present Traité, et celle ci jouira de cette faveur gratuitement, Si la concession est gratuite, ou en accordant la meme compensation Si la concession est conditionelle.
              The King of prussia & the Ud States of America mutually engage not to grant hereafter any particular favour with respect to Commerce and Navigation to other nations, that shall not immediately become common to either of the contracting parties of the present Treaty, who shall partake of this favour gratuitously if the concession is gratuitous, or by giving the same compensation if the favor is conditional.
            
            
            
              Art. 3.
              Art. III
            
            
              L’Objet principal de ce Traité êtant d’ouvrir un Commerce réciproque entre les Sujets des deux Etats et de leur procurer, par la un debouché utile, Sur et facile, de leurs productions nationales, les deux parties contractantes Sont convenues, que les marchandises de Fabrication Prussienne, Surtout les Toiles de Silesie, et des autres Provinces du Roi, draps et étoffes de laine &ca. ne doivent payer d’autres ni de plus forts Impôts, dans les Etats Unis de L’Amerique Septentrionale, que ceux que les marchandises, de la Nation la plus favorisée payent dans les dits Etats, à leur entrée, et Sortie. De meme les marchandises de L’Amerique, comme Tabac de Virginie, Ris, Indigo, Pelleteries &ca. ne payeront a leur entree et Sortie, dans les Ports et Places maritimes, Sous la domination du Roi de Prusse, que les Impôts payés par les nations les plus favourisees. Il S’entend cependant que les Sujets des deux Etats respectifs ne peuvent faire le Commerce, dans les Ports et Places maritimes de l’autre Etat, qu’en se Soumettant aux Loix et coutumes etablies du Pays, ou ils voudront le faire.
              The principal end of this Treaty being to open a reciprocal commer[ce] between the subjects of the two states, & to procure for them by that means a sure & easy vent for their national productions, the two contracting parties agree that the merchandizes of prussian manufactory, particularly Linnens, of Silesia & other provinces belonging to the King, Cloths, & woolen stuffs &ca. shall not pay other or heavier duties in the Ud States of No. Ama. than what similar merchandizes of the most favored nations pays in the said states on entry & exportation. In like manner the merchandizes of America, such as Virginia Tobacco Rice Indigo Furs, &ca. shall only be subject on their entry & exportation in the ports & maritime places belonging to the King of prussia to the imposts paid by the most favored nations. It is understood however that the Subjects of the two respective states, shall not be allowed to trade to the ports & maritime places of either State, unless they submit to the established Laws & customs of the country where they would wish to trade.
            
            
            
              Art. 4.
              Art. IV.
            
            
              Le Roi de Prusse, et les Etats Unis de L’Amerique Se reserve la Liberte de prohiber dans leurs pays respectifs, l’Importation ou L’Exportation de toute marchandise quelconque, dès que la raison d’Etat l’exige. En ce cas les Sujets d’une des Parties contractantes du present Traité, ne pourront importer ni exporter les marchandises prohibees par l’autre. mais Si l’une des Parties contractantes permet a quelque autre nation d’importer, ou d’exporter ces mêmes Articles, les sujets de l’autre Partie contractante jouiront de la même Liberté. Il S’ensuit d’autant plus que toutes les marchandises qui ne Sont pas declarées de contrabande peuvent être importées et exportées librement par les Sujets des deux Etats respectifs.
              The King of prussia & the Und States of America reserve to themselves the right to prohibit in their respective countries the importation or exportation of all merchandize whatsoever, when reasons of State require it. In this case the subjects of either of the contracting parties of the present Treaty shall not import nor export the merchandizes prohibited by the other. But if one of the contracting parties permits any other nation to import or export the same articles the subjects of the other contracting party shall enjoy the same liberty. It therefore follows that all kinds of merchandize that are not declared contreband may be freely imported & exported by the subjects of the two respective states.
            
            
              Art. 5.
              Art. V.
            
            
              Dans le but d’eviter toute occasion de mecontentement, on est convenu de part et d’autre, que lorsque les marchandises auront été chargées Sur les Vaisseaux ou batimens de l’une des deux Parties contractantes, elles ne pourront plus être assujetties à aucune Visite, toute Visite et recherche devant être faite, avant le chargement, et les marchandises prohibees devant être arrêtées Sur la plage avant de pouvoir être embarquées, à moins qu’on n’ait des Indices manifestes ou des preuves de versement frauduleux, de la part du Proprietaire du Navire ou de celui qui en à le Commandement. Dans ce Seul Cas, il en Sera responsable et Soumis aux Loix du Pays, ou il Se trouve,; dans aucun autre Cas, ni les Sujets d’une des Parties contractantes, Se trouvant avec leurs Navires dans les Ports de L’Autre, ni leurs marchandises ne pourront être arretées ou molestés pour cause de contrabande qu’ils auront voulu prendre, à leur bord, ni aucune espece d’embargo mis Sur leurs navires, les Sujets, ou Citoyens de L’Etat, ou ces marchandises Sont declarées de contrabande, ou dont la Sortie est defendue, et qui neanmoins auront vendu, ou voulu vendre et aliener les dites marchandises, devant être les Seuls qui Seront punis pour une pareille Contravention.
              For the purpose of avoiding the least occasion for discontent, it is agreed on between both parties, that when the Merchandize shall be laden on board the Ships or vessels of either of the two contracting parties, they shall be no longer subject to any visit, all visits & searching shall be made before the loading, & the prohibited merchandize shall be seized on the Shore before they can be embarked, unless there be manifest signs & proofs of a fraudulent loading on the part of the proprietor of the ship, or of the Commander. In this case alone he shall be responsible & subject to the Laws of the country he shall be in, In any other case neither the subjects of one of the contracting parties who shall be with their Ships in the ports of the other, nor their merchandize shall not be seized or molested on account of the contraband articles they intended taking on board, nor any kind of embargo put on their Ships, the subjects or citizens of the States where these merchandizes are declared contraband or the exportation of them is prohibited, & who not withstanding shall have sold or would have sold & alienated the said merchandize are to be the only persons who shall be punished for such an infraction.
            
            
            
              Art. 6.
              Art. VI
            
            
              Les Sujets du Roi de Prusse, ne payeront dans les Ports, Havres, Rades Isles, Villes et Places des Etats Unis de L’Amerique, et reciproquement les Sujets et Habitans des dits Etats ne payeront dans les Ports, Havres, Rades Villes et Places maritimes, Sous la domination du Roi de Prusse, d’autres ni de plus grands droits et Impôts, de quelque nature qu’ils puissent être que ceux que les nations les plus favourisées Sont ou Seront tenuës à payer, et ils jouiront de tous les droits, Libertés, Priviledges, Humanités, et Exemtions, dont jouissant ou jouiront les dites nations, Soit en passant d’un port à l’autre des Etats respectifs Soit en y allant ou en revenant de quelque partie du monde que ce Soit.
              The Subjects of the King of prussia shall not pay in the ports Harbours, Roads Islands Cities & places of the Ud states of America & reciprocally the Subjects & inhabitants of the said states Shall not pay in the ports, Harbours, Roads Cities & maritime places within the dominions of the King of prussia, other nor greater duties & imposts of any kind whatever than the most favored nations are or shall be obliged to pay & they shall enjoy all the rights liberties priviledges humanities & exemptions which the said nations do or shall enjoy, whether they go from one port to the other of the respective States, or whether they go or return from any part of the world whatever.
            
            
            
              Art. 7.
              Art. VII
            
            
              Il Sera accordé une parfaite Liberté de Conscience, aux habitans et Sujets de chaque partie contractante dans les Etats de L’autre, et personne ne Sera molesté, par rapport à Son culte, moyennant qu’il Se Soumette à la demonstration publique Suivant les Loix du Pays; de plus on permettra aux habitans et Sujets respectifs d’etre enterrés dans Endroits convenables, et, décens qui Seront assignés à cet Effet, et les deux Parties contractantes pourvoiront chacune dans Sa Jurisdiction à ce que les Sujets et habitans respectifs puissent obtenir les certificats de mort en cas qu’ils Soyent requis de les livrer.
              A perfect Liberty of conscience shall be granted to the inhabitants & subjects of either the contracting parties, within the jurisdiction of the other, & no one shall be molested on account of his mode of worship, provided he submits to such public demonstrations as are enjoined by the Laws of the country. Moreover the respective inhabitants & subjects shall be permitted to be buried in suitable decent places appointed for this purpose & the two contracting parties shall each of them provide within their jurisdiction that the respective subjects & inhabitants may be able to obtain certificates of the death of a person in case they shall be requested to grant them.
            
            
              Art. 8.
              Art. VIII
            
            
              Les Sujets des deux Parties contractantes pourront dans les Etats respectifs disposer librement de leurs fonds et Biens, Soit par testament, Donation ou Autrement, en favour de telle personne que bon leur Semblera, et leurs héritiers en quelque endroit qu’ils demeurent, pourront recevoir ces Successions même ab intestato, Soit en personne, Soit par un Procureur, Sans qu’ils ayent besoin d’obtenir des Letters de naturalisation. Ces Héritages aussi bien que les Capitaux et Fonds que les Sujets des deux parties contractantes, en changeant de demeure voudront faire Sortir de L’Endroit de leur domicile, Seront exemts de tout droit detraction de la part des Gouverneurs des deux Etats respectifs, mais il est convenu en même tems que le contenu de cet Article ne dérogera en aucune maniere, aux ordonnances promulguées par le Roi contre les Emigrations, ou qui pourront être promulguées encore Sur cette matiere. Les Etats Unis de leur Coté, ou chaque Etat en particulier, pourront Statuer Sur le même Object telle Loi qu’ils jugeront à propos.
              The Subjects of the two contracting parties shall have power within the respective States freely to dispose of their personal goods & effects by testament donation or otherwise, to whomsoever they please & their Heirs wherever they may reside shall succeed to their said effects ab intestato either by themselves or by others acting for them, without the necessity of obtaining letters of naturalization. These inheritances as likewise the Capitals & funds which the subjects of the two contracting parties, in moving would wish to carry with them from the place of their residence shall be exempted from all rights of detraction on the part of the government of the respective States. But it is at the same time agreed that the contents of this Article shall not derogate in any manner from the ordinances promulgated by the King against emigra[tions] or that may hereafter be published on this matter. The United Sta[tes] on their part or each State in particular may enact such laws as they shall see fit on this same head.
            
            
            
              Art. 9.
              Art. IX.
            
            
              Il Sera permis à tout Sujet et Habitant des Etats du Roi de Prusse, ainsi qu’aux Sujets et Habitans des Etats Unis de L’Amerique, de naviguer avec leurs Batimens, en toute Sureté, et Liberté de quelque coté que ce Soit, Sans distinction de ceux à qui les Marchandises et les Chargemens appartiennent. Il sera permis egalement aux Sujets et Habitans des deux Etats de naviguer et negocier avec leurs Vaisseaux et Marchandises en toute Sureté dans les Places, Ports, et Havres des Puissances ennemies des deux Parties contractantes, ou de l’une d’entr’elles, Sans être aucunement molestees, ni troublées, Soit qu’ils fassent ce Commerce directement, ou d’un Port ennemi à un autre Port ennemi, Sous la domination du même ou de differens Princes. En outre les parties contractantes par le present Traité adoptant le principe que les Vaisseaux libres rendent les Marchandises libres, et que l’on regardera comme libre, tout ce qui Sera à bord des navires appartenant aux Sujets d’une ou de l’autre des parties contractantes, quand même le chargement, en tout ou en partie appartiendroit aux ennemis de l’une des deux, bien entendu, cependant que les objets de Contrabande, Seront toujours exceptés, et que lorsqu’on interceptera de pareils Objets, il Sera procedé Suivant l’esprit des Articles Suivans. La même Liberté S’etendra aux personnes qui naviguent Sur un Vaisseau libre, de maniere que quoiqu’elles Soyent Sujettes des Puissances Ennemies des deux Parties contractantes ou de l’une d’entr’elles, elles ne seront point tirées du Vaisseau libre, excepté que ce fussent des Gens de Guerre, actuellement au Service des Ennemis.—
              It shall be permitted to every subject & inhabitant of the Sta[tes] of the King of Prussia as likewise to the Citizens & Inhabitants of the Ud States of America to navigate with their vessels in perfect se[cu]rity & liberty wherever they please without distinguishing whom the merchandize & cargoes belong to. It shall also be permitted for the subjects & inhabitants of the two States to navig[ate] & negociate with their Vessels & Merchandizes in full security, to the parts ports & harbours of powers at enmity with the two contracting parties or either of them without being any wise mo[les]ted or troubled whether they carry on this commerce directly or f[rom] one port to another both belonging to an enemy under the government of the same or of different princes. Moreover the contracting parties adopt by the present treaty the principle that free vessels shall make free goods & that every thing shall be regarded as free which shall be on board of Vessels belonging to the Subje[cts] of either of the contracting parties even tho the cargo shall belong entirely or in part to the enemies of one of the two, It being understood however that contraband articles shall be always excepted & that when such Articles shall be intercepted they shall be preceeded against according to the Spirit of the following articles. The same Liberty shall extend to persons sailing in a free vessel so that Altho’ they may be subjects of powers inimical to the two contracting parties or either of them, they shall not be taken out of the free vessel, excepting they shall be military characters actually in the enemies ser[vice.]
            
            
            
            
              Art. 10.
              Art. X.
            
            
              Cette Liberté de navigation et de Commerce S’etendra, a toutes Sortes de Marchandises à la reserve Seulement de celles qui Sont exprimées dans l’Article Suivant, et designées Sous le nom de marchandises de Contrabande.
              This Liberty of Navigation & Commerce shall extend to all Kinds of merchandize, excepting only such as are expressed [in] the following Article & designated under the name of contreb[and] merchandize.
            
            
              Art. 11.
              Art. XI.
            
            
              on entend Sous le nom de Marchandises defendues ou de contrabande, les Armes, Canons, boulets, Arquebuses, Mousquets, Mortiers, Bombes, Petards, Grenades, Saucisses Cercles boisés, affuts, Fourchettes, bandulieres, Poudre à Canon, Mêches, Salpêtre Souffre, bales, Piques, Sabres, Epées, morions, Casques, Halebardes, Javelines, Pistolets et leurs foureaux, baudriers, bajonettes, Chevaux, avec leurs harnois, et tout autres Genre d’Armes, et D’Instrumens de Guerre, Servant à l’Usage des Trouppes.
              By prohibited or contraband Articles are understood, Arms Cannon, Ball, Arquebusses, Musketts, Mortars, Shells, Petards Grenades, Saucisses, Hoops— Carriages, Rests for Muskets, Shoulder Belts, Gun Powder, Matches, Sulphur, Shot pikes, Sabres, Swords Morions, Helmets, Halberts, Javelins Pistols, & Holsters, Belts Bayonets, Horses & Harnesses & every other Kind of arms & instruments of war, serving for the use of troops.
            
            
            
              Art. 12.
              Art. XII.
            
            
              on ne mettra point au nombre des objets de Contrabande, ceux qui Suivent: Savoir, toutes Sortes de Draps et autres manufactures de Lin, de Laine, de Soye, de coton, ou d’autres matieres, tout genre d’habilliment, et ce qui Sert ordinairement à le composer, Argent monnoyé, ou non monnoyé, etain Fer, Plomb, Cuivre, laiton, Charbons à fourneau, bled, Orge, et toute autre Sorte de grains et de Legumes, la nicotiarie vulgairement appellée Tabac, toutes Sortes D’aromates, Chairs Salées et fumées, Poissons Salées, fromages et beurre, bierre, huile, Vin, Sucre, toutes Sortes de Sel et de Provisions, Servant à la nourriture, et à la Subsistance des Hommes, coton, Chanvre, Lin, bois, Cordages, Cables, voiles, toile à voiles, Ancres et parties d’ancres, mats, Planches, merrains Poutres, et toute Sorte d’Arbres, enfin toute autre Objet necessaire, pour construire et radouber des Vaisseaux.
              The following shall not be reckoned among the contraband Articles; Vizt. All kind of cloths & other manufactures of linnen, wool, silk cotton or other materials, all kinds of cloathing & what commonly serves for that purpose, coined or uncoined silver, Tin, Iron, Lead copper, Brass, Furnace coals, Wheat, barley & all other kinds of grains & vegetables, Tobacco, all kinds of aromatics, Salted & smoaked Beefs, salted fish Cheese & butter, Beer, Oil Wine Sugar all kinds of Salt & provisions, which, serve for the nourishment & subsistence of man, Cotton, Hemp, Flax, cordages cables, sails, Sailcloth, Anchors & parts of Anchors Masts planks staves, Beams & all kinds of Joice, in short every thing that is necessary for building & repairing Vessels.
            
            
              on ne regardera pas non plus comme marchandises de contrebande celles, qui n’auront pas pris la forme de quelque instrument ou Attirail Servant a l’Usage de la guerre Sur terre et Sur mer, encore moins celles qui Sont preparées ou travaillées pour tout autre Usage. Tous ces objets Seront censes marchandises libres, de même que generalement tous ceux qui ne Sont pas compris, et Specialement designés dans l’Article precedent, de Sorte qu’ils ne pourront, Sous aucune interpretation pretendué être compris Sous les marchandises, prohibees ou de contrebande, mais peuvent, etre transportés librement par les Sujets du Roy et des Etats Unis même dans les Endroits Ennemis, excepté Seulement les Places assiegées, bloquées ou investies, et pour telles Seront tenués uniquement les places entourées de près par quelqu’une des Puissances belligerantes.
              Moreover nothing shall be considered as contreband which is not in the form of any instrument or machine for the purpose of war by land or Sea, much less any thing fabricated or intended for any other purpose. All such Articles shall be deemed free Merchandize as also in general all such as are not comprehended & particularly pointed out in the preceding Article, so that they cannot by any pretended construction be comprehended within prohibited or contreband Merchandizes, but may be freely transported by the Kings Subjects & of the Ud States even to the enemies territories excepting only places besieged blocked up or invested, & those shall be considered as such which are closely Surrounded by any of the belligerent powers.
            
            
            
              Art. 13.
              Art. XIII
            
            
              Afin d’ecarter et de prevenir de part et d’autre, toutes Sortes de disenssions, et de desordres on est convenû que dans le cas ou l’une des deux parties contractantes se trouveroit engagée dans une guerre, les Vaisseaux et batimens appartenants aux Sujets de l’Autre devront être munis de Lettres de mer ou passeports, exprimant le nom, la proprieté et le port du navire, ainsi que le nom et la demeure du Maitre ou Commandant, afin, qu’il apparoisse par la, que le Vaisseau appartient reellement et veritablement aux Sujets de l’une ou de l’autre partie contractante. Ces passeports qui Seront expediés, en due et bonne forme, devront egalement être renouvellées toutes les fois que les Vaisseaux reviennent ches eux, dans le course de l’an. En outre les dits Vaisseaux Seront pourvûs non seulement des Lettres de mer, mais aussi de certificats; continant le detail de la cargaison, l’endroit d’ou le Vaisseau est partie et celui de Sa destination, afin que l’on puisse connoitre S’il ne porte aucune des marchandises defenduës ou de contrabande Specifiees dans L’Article 11. du present Traité, lesquels certificats Seront egalement expediés par les officiers du lieu d’ou le Vaisseau Sortira.
              In order to remove & prevent on both sides all discussions & disorders, It is agreed that where one of the two contracting parties shall be engaged in a war, the Ships & vessels belonging to the subjects of the other shall be provided with Sea-letters or Passports expressing the name, the property & burthen of the vessel as also the name & dwelling of the Master or Commander so that it may by this means appear that the Vessel really & truly belongs to the Subjects & Citizens of one or the other contracting party. These passports which shall be made out in good & due form shall on both sides be renewed as often as the Vessels return home in the course of the year. The said Vessels shall moreover be provided not only with sea Letters but also with certificates containing the particulars of the cargo the place from which the Vessel sailed and where She is destined, in order that it may be known that She carries no prohibited or contraband goods specified in the XI Article of the present Treaty, which Certificates shall be alike made out by the Officers of the place from which the Vessel sails.
            
            
            
              Art. 14.
              Art. XIV.
            
            
              Quoique les Vaisseaux de l’une ou de l’autre partie contractante pourront naviguer librement, et avec toute Surete, comme il est expliqué a l’Article 11. ils seront neanmoins tenùs toutes les fois, qu’on l’exigera, d’exhiber, tant en pleine mer que dans les ports leurs Passeports et Certificats, ci dessus mentionés; et n’ayant pas charge des marchandises de Contrabande pour un port Ennemi, ils pourront librement et Sans empechement poursuivre leur Voyage, vers le lieu de leur destination.
              Altho’ the Vessels of either of the contracting parties may navigate freely & in full security as is explained in the 9th. Article they shall notwithstanding be obliged every time they are demanded to show as well at sea as in Port the beforementioned passports & certificates, & if they are not loaded with contreband Articles for an Ennemies Port they shall be allowed freely & without restriction to pursue their Voyage towards the place of their destination.
            
            
            
              Art. 15.
              Art. XV.
            
            
              Si en produisant les dits Certificats il seroit decouvert, que le navire porte quelques uns des Effets qui Sont declarés prohibés ou de contrebande, et qui Sont consignés dans un port Ennemi, il ne Sera cependant pas permis de rompre les ecoutilles du dit navire, ni d’ouvrir aucune Caisse, malle, Ballot, ou Tonneau ou d’en deplacer ou detourner la moindre partie, des marchandises, jusqu’a ce que la cargaison ait été mise à terre, en presence des officiers preposés a cet effet, et que l’ouverture en ait eté faite. Encore ne Sera-t-il pas permis de vendre changer ou aliener la cargaison, ou quelque partie d’icelle, avant qu’on aura procédé legalement au Sujet des marchandises prohibées, et qu’elles auront été declarées confiscables par Sentence, à la reserve neanmoins tant des navires mêmes que des Autres marchandises, qui y auront été trouvées, et qui, en vertu du present Traité doivent être censées libres, lesquelles ne pourront être retenues Sous pretexte qu’elles ont eté chargées avec des marchandises defenduës, et encore moins être confisquées comme une prise legitime. Et Supposé, que les dites marchandises de contrabande ne faisant qu’une partie de la charge, le Patron du navire, aggreat, consentit, et offrit de les livrer au Vaisseau qui les aura decouvertes, en ce cas, celui-ci, apres avoir recû les marchandises de bonne prise, Sera tenû de laisser aller aussitot le batiment, et ne l’empêchera en aucune maniere de poursuivre Sa route vers le lieu de Sa destination. Si quelque navire pris et amené dans un des Ports des Parties contractantes, Sous pretext de contrabande, Se trouve, par la visite faite, n’être chargé que de marchandises declarées libres, l’Armateur ou celui qui aura fait la Prise, Sera tenû de payer tous les fraix et dommages au Patron du navire retenû injustement.
              If on producing certificates it shall be discovered that the Vessel has on board any of the Articles which are declared prohibited or contraband & which are consigned to an Enemies port it shall not however be permitted to break open the Hatc[hes] of said Vessel, nor to open any case box Bale or cask or to displace them or to overturn the least part of the Merchandize untill the cargo has been landed in the presence of officers appointed for this purpose & the Inventory taken. Moreover it shall not be permitted to sell exchange or alienate the cargo or any part thereof before legal process is obtained against the prohibited goods & that they shall have been declared confiscated by sentence, reserving nevertheless as well the ship as the other goods which were on board & which in virtue of the present Treaty are judged free, they shall not be restrained under pretence that they were loaded with prohibited Articles & still less confiscated as lawful prize. And on Supposition that the said contraband goods making but a part of the cargo, the Master of the vessel agrees consents & offers to deliver them on board the Vessel which shall have detected them, in this case the latter after having recd. the goods as lawful prize shall be bound to let the Vessel go immediately & shall not prevent her by any means to pursue her rout towards the place of her destination. If any vessel taken & carried into one of the ports of the contracting parties under pretence of contraband if found upon visiting to be only loaded with goods declared to be free, The owner or the person who shall have made the capture shall be obliged to pay all expenses & damages to the Master of the Vessel unjustly detained.—
            
            
            
              Art. 16.
              Art. XVI
            
            
              on est egalement convenû que tout ce qui Se trouvera chargé, par les Sujets d’une des Parties contractantes, dans un Vaisseau appartenant aux Ennemies de l’autre Partie, Sera confisqué, en entier, quoique ces Effets ne Soyent pas au nombre de ceux declarées de contrabande, comme Si ces effets appartenaient a l’ennemi même, à l’exception cependant, des Effets, et marchandises qui auront été chargées Sur des Vaisseaux Ennemis avant la declaration de Guerre, et même 9 mois apres la declaration, apres lequel terme, on ne sera pas censé d’avoir pù l’ignorer. ces marchandises ne Seront en aucune maniere Sujettes à Confiscation, mais Seront renduës en nature fidelement aux Proprietaires qui les reclameront, ou les feront reclamer, avant leur confiscation et Vente, au lieu que si la reclamation ne pourroit Se faire que dans l’espace de huit mois apres la vente laquelles doit être publique, on en rendra le provenu au Proprietaire, bien entendu, cependant, que Si les dites marchandises Sont de contrebande, il ne sera nullement permis de les transporter ensuite à aucun Port appartenant aux Ennemis.
              It is mutually agreed that every thing that shall be found laden by the subjects of one of the contracting parties on board a Vessel belonging to the enemies of the other party shall be wholly confiscated altho’ these effects may not be among the number of those declared contraband, in the same manner as if these Articles belonged to the enemy themselves; Excepting however effects & merchandizes which shall have been laden on board of Vessels belonging to the enemy before the declaration of war & also 9 months after the declaration after which time it shall be supposed it could not be unknown; These Merchandizes shall in no wise be subject to confiscation but shall be faithfully restored to the owners who shall reclaim or cause them to be reclaimed before their confiscation & sale, where the claim cannot be made within the space of eight months after the sale, which must be public, the proceeds shall be returned to the owner, It being understood however, that if the said Merchandizes are contraband they shall by no means be permitted to transport them afterwards to any port belonging to the enemy.
            
            
            
              Art. 17.
              Art: XVII.
            
            
              Et afin de pourvoir plus efficacement à la Sûreté des deux Parties contractantes et de leurs Sujets, il Sera fait defence à tous les Capitains, et Commandans des Vaisseaux de Sa Majesté Prussienne et des Etats Unis de L’Amerique, ainsi que de tous leurs sujets de faire aucun dommage, ou insulte aux Vaisseaux de l’autre Partie et au Cas que quelqu’un contraviendroit à cette defense, et apres l’Examen fait Seroit trové coupable, par son propre Juge, il sera tenû de donner Satisfaction de tout dommages et Interets, et de les bonifier sous peine et obligation de sa personne et de ses biens.
              And in order to provide more effectually for the security of the two contracting parties & their subjects, All captains & Commanders of Vessels belonging to His prussian Majesty & the Ud States of America And also all their subjects shall be forbid to commit any damage or insult against the vessels of the other party & in case that any one shall contravene this prohibition & upon examination shall be found culpable before his own judge he shall be bound to give satisfaction for all damages & interests & to bonify them under penalty & obligation of his person & effects.
            
            
            
              Art. 18
              Art. XVIII
            
            
              Pour cette cause chaque particulier voulant armer en course, Sera obligé, avant de recevoir ses Patentes ou Commissions Speciales, de donner, par devant un juge competent, caution de personnes Solvables chacun solidairement, par une somme suffisante, afin de repondre de tous les Dommages et torts que l’Armateur, Les officiers ou Autres, etant a son service pourroient faire pendant leur Course contre la teneur du present Traité, et contre les Edits faits de part et d’autre, en vertu du même Traité, par le Roi de Prusse et les Etats Unis, et ce sous peine de revocation et cassation des dites Patentes et Commissions Speciales
              For this purpose every person who would fit out a privateer shall be obliged before he receives his patents or Special commissions to give security before A competent judge of good substantial persons severally & conjointly in a sum sufficient for the purpose of answering for all damages & wrongs which the owner his Officers or others in his service may do during their cruize, against the tenor of the present Treaty & against the edicts made on both sides in virtue of the same treaty by the King of Prussia & the Ud States & this under penalty of revoking & annulling said patents & special Commissions.
            
            
              Art. 19.
              Art. XIX:
            
            
              Une des Parties contractantes etant en guerre, et l’autre restant neutre, S’il arrivoit qu’un navire marchand de la Puissance neutre fût pris par l’ennemi de la Puissance qui est en guerre et repris ensuite par un Vaisseau, ou par un Armateur de la Puissance en guerre, ces navires de même que tous les navires et Marchandises de quelque nature qu’elles puissent être, qui auront été enlevées des mains de quelque Pirate ou êcumeur de mer, Seront amenées dans quelque Port de l’un des deux Etats, et Seront remises à la garde de l’officier du dit port, afin d’être renduës, en entier à leur veritable Proprietaire, aussitot qu’il aura produit des preuves Suffisantes de Sa Proprieté. Les Marchands, Patrons, et Proprietaires des navires, matelots &ca. Les Vaisseaux et Batimens mêmes, et en general aucunes marchandises, ni Effets de l’une des Parties contractantes ou de leurs Sujets, ne pourront être assujetties à aucun embargo, ni retenus dans aucun des Pays, territoires, Isles, Villes Places, Rivages, ou Domains quelconques de l’Autre partie, pour quelque Expedition militaire, Usage publique ou particulier de qui que ce soit, par Saisie, par Force ou de quelque maniere Semblable. D’Autant moins, Sera-t-il permis aux Sujets de l’une des Parties contractantes, de prendre, ou enlever quelque chose, par force aux Sujets de l’autre partie, Sans le Consentement du Proprietaire, ce qui, cependant ne doit pas S’etendre à des Saisies et Arrêts, qui se feront par order et autorité de la Justice et Suivant les Voyes ordinaires pour Dettes et Delits, au sujet desquels il devra être procedé par voye de droit, Suivant les formes de Justice.
              One of the contracting parties being at war & the other remaining neuter, should it so happen that a Merchantman of the neu[tral] power be taken by the enemy of the power at war & retaken afterwards by a Vessel or privateer of said power at war, The[se] ships as likewise all the ships & merchandizes of what kind soever which shall have been taken in the hands of any Pira[te] or Infester of the Seas, shall be brought into some port either of the two States & put under the care of the Officer of sa[id] port, in order that they may be entirely restored to their true owner as soon as he shall produce sufficient proofs of his property. The Merchants, Masters & owners of vessels, Sailors & the ships & Vessels & in general any kind of Merchandizes nor effe[cts] of one of the contracting parties or their subjects shall not be subject to any embargo, nor detained in any of the countries, territories, Islands, Cities, places, shores or Dominions whatever of the other party, for any military expedition, public or private use of any person whatever, by seizure, force or any like manner. much less shall the subjects of one of the contracting parties be allowed to take or seize on any thing by force belonging to the subjects of the other party without the consent of the owner Which however is not to extend to seizures & arrests which shall be made by order & authority of the justice & according to the Ordinary measures or account of debts or crimes, on which subjects process is to be had ag[ree]able to the forms of justice.
            
            
            
            
              Art. 20.
              Art. XX.
            
            
              S’il arrivoit que les deux parties contractantes fussent en même tems en guerre contre un Ennemi commun, on Observera de part et d’autre les points Suivans:
              Should it happen that the two contracting parties should be engaged in war at the same time against a common enemy, the following points shall be observed between them.
            
            
              1. Si les Batimens de l’une des deux nations, repris par les Armateurs de l’autre, n’ont pas été au pouvoir de l’Ennemi, audela de 24 heurs, ils seront restitués au premier Proprietaire, moyennant le Payement du tiers de la Valure du batiment et de la Cargaison. Si au contraire, le Vaisseau repris a eté plus de 24 heures au pouvoir de l’Ennemi, il appartiendra en entier à celui qui l’a repris.
              1st. If the Vessels of one of the two nations, retaken by the Privateers of the other shall not have been in possession of the enemy more than 24 hours, they shall be restored to the first owner for one third of the value of the vessel & cargo; If on the contrary the re[ta]ken Vessel shall have been more than 24 hours in possession of [the] enemy she shall belong wholly to the recaptor.
            
            
              2. Dans le Cas que dans l’intervalle de 24 heures, un navire est repris par un Vaisseau armé par le Gouvernement de l’une des deux Puissances contractantes il Sera rendû au premier Proprietaire, moyennant qu’il paye un trentieme de la valeur du navire et de la Cargaison, et le dixieme, S’il a été repris après les 24 heures, lesquelles Sommes Seront distribuées, en guise de gratifications aux equipages des Vaisseaux qui l’auront repris.
              2d. Where it shall happen that a ship is retaken by a Vessel of war belonging to the Government of one of the two contracting powers, wit[hin] the interval of 24 hours, she shall be restored to the first owner for one thirtieth of the value of the ship & cargo, & the tenth if she has [been] retaken after the 24 hours; which sums shall be distributed in gratuiti[es] to the Crews of the Vessels which shall have made the recaptu[re.]
            
            
              3. Les prises faites de la maniere Susdite, Seront restituées aux Proprietaires apres les preuves faites de la Proprieté, Sous caution de la quote part, qui en revient à celui qui a tiré le navire des mains de l’ennemi.
              3d. The prizes made in the aforesaid manner shall be restored to the proprietors after proof made of the property, with surety given for the part to which the party who has retaken the Vessel from the enemy is entitled.
            
            
            
              4. Les Vaisseaux armés des deux parties contractantes, et de leurs Sujets Seront reciproquement admis avec leurs prises, dans les Parts respectifs, mais ces prises ne pourront y être dechargées, ni vendues, qu’apres que la legitimité de la prise faite aura été decidée Suivant les loix et reglemens établées dans l’Etat dont l’Armateur est sujet, mais par la Justice du lieu, ou la prise aura été amenée.
              4th. The Vessels of war of the two contracting parties & of their subjects shall be reciprocally admitted with their prizes into the respective ports, but these prizes shall not be discharged nor sold untill their legallity shall have been decided according to the laws & regulations of the States to which the Privateer belongs, but by the judicature of the place into which the prize shall have been conducted.—
            
            
              5. Au Surplus, il Sera libre, aux parties contractantes, de faire tels reglemens qu’ils jugeront necessaires relativement à la conduite, que devront tenir leurs Vaisseaux et Armateurs respectifs à l’egard des batimens qu’ils auront pris et conduits dans les Ports des deux Puissances.
              5th. Moreover, It shall be free to the contracting parties to make such regulations as they shall judge necessary for the conduct of their respective Vessels & privateers relative to the vessels which they shall take & carry into the ports of the two powers.
            
            
              Art. 21.
              Art. XXI.
            
            
              Les Vaisseaux armés pourront en toute Liberté, conduire les prises, qu’ils auront faites, Sur leurs Ennemis dans les Ports ouverts en tems de guerre aux autres nations amies, Sans que ces prises, entrants dans les dits Ports puissent être arretées, ni Saisies, ni que les officiers du lieu puissent prendre connoisance de la Validité des dites prises, lesquelles pourront Sortir et etre conduites en toute liberté aux endroits portés par les Commissions, dont les Capitaines des dits Vaisseaux Seront obligés de faire montre.
              The armed Vessels may conduct with full liberty the prizes they shall have taken from their enemies in the open ports in time of war to Other friendly nations, & these prizes so entering into said ports shall not be subject to be stopped nor seized, nor shall the Officers of the place have any right to take cognizance of the validity of said prizes, which shall be allowed to go out & be carried in full liberty to the places mentioned in the Commissions, which the Captains of said vessels shall be obliged to show.
            
            
            
              Art. 22.
              Art: XXII.
            
            
              Au cas que quelque Vaisseau appartenant a l’un des deux Etats, ou à leurs Sujets, auroit echoué, fait naufrage, ou Souffert quelque autre dommage Sur les côtes ou Sous la domination de l’autre Etat, il Sera donné toute Assistence aux personnes naufragées ou qui Se trouvent en danger, et il leur Sera accordé des Passeports pour assurer leur retour dans leur Patrie. Les navires et marchandises naufragées, ou leur provenû, Si ces effets auroient été vendûs, etant reclamès dans l’an et Jour par les Proprietaires our leurs Agens, Seront restitués en payant les fraix du Sauvement conformement aux Loix et coutumes des deux nations.
              In case that any vessel belonging to one of the two States or their Subjects shall run aground be shipwrecked or suffer any other damage on the coasts or dominions of the other State, every assistance shall be given to the Shipwrecked persons or those who are in danger, & passports shall be granted to them to secure their return to their own country. The ships & shipwrecked merchandizes or their proceeds if they shall have been sold, being claimed by their owners or their Agents within a year & a day shall be restored on paying the expences of salvage conformably to the laws & customs of the two Nations.
            
            
              Art. 23.
              Art. XXIII.
            
            
              Lorsque les Sujets et habitans de l’une des deux parties contractantes avec leurs Vaisseaux publics ou particuliers, armés ou marchands Seront forcès par une tempête, par la poursuite des Corsaires, ou Vaisseaux ennemis, ou par quelques autre necessité urgente, de se retirer et d’entrer dans quelque riviere, baye, rade ou port de l’autre partie; ils seront reçus avec humanité et honnêteté, et jouiront de toute Amitie, Protection et Assistance; il leur Sera permis de se pourvoir de Refraichissemens, de vivres et de toutes choses necessaires pour la Subsistance, pour la reparation de leurs Vaisseaux, et pour continuer leur Voyage, le tout moiennant un prix raisonable et ils ne Seront retenûs en aucune maniere ni empêchés de sortir des dits ports et rades, mais pourront Se retirer quand et comment il leur plaira, Sans aucune Obstacle ni Empêchement.
              When the subjects & Inhabitants of one of the contracting Parties, with their vessels public or private, armed or merchantmen shall be compelled by storm, by the pursuit of Pirates, or enemies vessels or by any other urgent necessity to take refuge & enter into any River, Bay, Road or Port of the other party, they shall be received with humanity & Kindness & shall meet with every Friendship protection & assistance; They shall be allowed to provide themselves with refreshments provisions & every necessary for the subsistence, the reparation of their vessels & the continuation of their Voyage, at a reasonable price, & they shall not be in any wise detained nor prevented from going out of said ports or roads but may withdraw how & when they please, without any let or Molestation.
            
            
            
              Art. 24
              Art. XXIV.
            
            
              Les Vaisseaux des Sujets ou habitans d’une des deux parties contractantes, abordant à quelque côte de la dependence de l’Autre Partie, mais n’ayant pas dessein d’entrer au port, ou y etant entrés ne desirant pas decharger leurs Cargaisons, ou rompre leur charge, n’y seront pas obligés, mais au contraire jouiront de toutes les franchises et exemtions accordées par les reglemens qui subsistent relativement à cet Objet.
              The Vessels of Subjects or inhabitants of one of the two contracting powers, approaching the coast belonging to the other party but not intending to enter into port, or entering therein not desiring to discharge their cargoes or break bulk shall not be obliged to do it but on the contrary shall enjoy all the franchises & exemptions allowed by the regulations which subsist on this head.
            
            
              Art. 25.
              Art. XXV.
            
            
              Lorsqu’un Vaisseau appartenant aux Sujets et habitans de l’une des deux Parties contractantes, naviguant en pleine mer, Sera rencontré par un vaisseau armé de l’autre partie, le dit Vaisseau armé, pour eviter tout desordre, Se tiendra hors de la portee du Canon, mais pourra toute fois envoyer Sa Chaloupe, a bord du Navire marchand et y faire entrer deux ou trois hommes, aux quels le Maitre ou Commandant du dit navire montrant Son Passeport, qui con State la proprieté du Navire, apres que le dit batiment aura exhibé ce passeport il lui sera libre de continuer son Voyage, et il ne Sera pas permis de le molester ni de chercher en aucune maniere à lui donner la Chasse ou à le forcer de quitter la course qu’il S’etoit proposée.
              When a Vessel belonging to the Subjects & inhabitants of one of the contracting parties sailing on the high sea shall be met by a ship of war belonging to the other party, to prevent all disorder the said ship of war shall not approach within Cannon shot, but shall send if she pleases her boat aboard the Merchant man, & enter her with two or three men, the Master or Commander of said ship on showing his passport which proves the property of the ship, to said persons, after said vessel shall have exhibited this passport she shall have liberty to continue her voyage & it shall not be lawful to molest her, nor to seek in any manner to chace her or oblige her to quit her intended course.
            
            
            
              Art 26.
              Art. XXVI.
            
            
              Les deux Parties contractantes Se Sont accordé mutuellement la Faculte de tenir dans leurs ports respectifs, des Consuls, Vice Consuls, Agens, ou Commissaires, qui exerceront leurs Fonctions consulaires Sur le même pied que les Consuls des autres nations amicales les exercent dans les Endroits ou ils Se trouvent, mais lorsqu’ils voudront faire le Commerce, ils ne le pourront qu’en se soumettant aux loix et usages recûs dans les places de leur residences.
              The two contracting parties mutually grant each other the liberty of having in their respective Ports, Consuls, Vice Consuls Agents & Commissaries who shall exercise their Consular functions upon the same footing as the Consuls of other friendly Nations exercise them in such places as they reside. But if they shall exercise commerce, they must do it in subjection to the received laws & usages of the place of their residence.
            
            
              Art. 27.
              Art. XXVII.
            
            
              Le present Traite Sera ratifié de part et d’autre, les ratifications Seront echangées dans l’espace de huit mois ou plutôt Si faire se peut, à compter du Jour de la signature.
              The present Treaty shall be ratified on both sides, the ratifications shall be exchanged in the space of eight months or sooner if possible, reckoning from the day of its signature.
            
            
            
              En Foi de quoi les Plenipotentiaires respectifs ont Signé les Articles ci dessus, et y ont apposé le Cachet de leurs Arms.
              In testimony whereof the Respective Plenipotentiaries have signed the foregoing articles & have thereunto affixed their Seals—
            
            
              Fait à
              Done at.
            
            
              Article Separé.
              Separate Article
            
            
              Le Roi de Prusse et les Etats Unis de l’Amerique Septentrionale, Sont convenûs que le present Traité aura son plein Effet pendant l’espace de quinze Ans consecutifs à compter du Jour de Sa ratification, et les deux Partis se reservent la Faculté de le renouveller au but de ce tems.
              The King of Prussia & the Ud States of North America agree that the present Treaty shall be in full force During the term of Fifteen successive Years counting from the day of its ratification, & the two parties reserve to themselves the power of renewing it at the expiration of that time.
            
            
              Fait à
              Done at.
            
          
        